Exhibit 10.2

 

AMENDED AND RESTATED SHAREHOLDER AGREEMENT

 

BY AND BETWEEN

 

PEPSIAMERICAS, INC.,
A DELAWARE CORPORATION,

 

POHLAD COMPANIES,
A MINNESOTA CORPORATION

 

AND

 

ROBERT C. POHLAD

 

 

DATED AS OF SEPTEMBER 6, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

 

Section 1.1.

 

Certain Definitions

 

 

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

 

Section 2.1.

 

Representations and Warranties of the Company

 

 

Section 2.2.

 

Representations and Warranties of the Shareholders

 

 

 

 

 

 

 

ARTICLE III

 

SHAREHOLDER AND COMPANY CONDUCT

 

 

Section 3.1.

 

Prohibited Acquisitions

 

 

Section 3.2.

 

Acquisition of Voting Securities

 

 

Section 3.3.

 

Buy-Back Offer

 

 

Section 3.4.

 

Charter and By-Laws

 

 

Section 3.5.

 

Rights Agreement

 

 

Section 3.6.

 

No Agreements

 

 

Section 3.7.

 

Special Meetings Requested by the Shareholder; Nominations

 

 

Section 3.8.

 

Options

 

 

 

 

 

 

 

ARTICLE IV

 

EFFECTIVENESS AND TERMINATION

 

 

Section 4.1.

 

Effectiveness

 

 

Section 4.2.

 

Termination

 

 

 

 

 

 

 

ARTICLE V

 

MISCELLANEOUS

 

 

Section 5.1.

 

Injunctive Relief

 

 

Section 5.2.

 

Successors and Assigns

 

 

Section 5.3.

 

Amendments, Waiver

 

 

Section 5.4.

 

Notices

 

 

Section 5.5.

 

Applicable Law

 

 

Section 5.6.

 

Headings

 

 

Section 5.7.

 

Integration

 

 

Section 5.8.

 

Severability

 

 

Section 5.9.

 

Consent to Jurisdiction

 

 

Section 5.10.

 

Counterparts

 

 

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SHAREHOLDER AGREEMENT, dated as of September 6, 2005 (this
“Agreement”), by and between PepsiAmericas, Inc., a Delaware corporation (the
“Company”), Pohlad Companies, a Minnesota corporation, and Robert C. Pohlad
(each a “Shareholder” and collectively, the “Shareholders.”)

 

W I T N E S S E T H:

 

WHEREAS, the Company and Shareholders are parties to a Shareholder Agreement
dated as of November 30, 2000, as amended (the “Original Shareholder
Agreement”);

 

WHEREAS, each Shareholder is currently the owner of certain outstanding shares
of common stock par value $0.01 per share of the Company (the “Common Stock”);

 

WHEREAS, in light of the Company’s and Shareholders’ continuing relationship,
the Company and the Shareholders desire to amend and restate this agreement to
contain certain terms and conditions concerning the acquisition and disposition
of Voting Securities (as defined herein) of the Company by the Shareholders, and
related provisions concerning the Shareholders’ relationship with and investment
in the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

Section 1.1.            CERTAIN DEFINITIONS.  In addition to other terms defined
elsewhere in this Agreement, as used in this Agreement, the following terms
shall have the meanings ascribed to them below:

 

“Affiliate” shall mean, with respect to any person, any other person that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such person. For the purposes of
this definition, “control,” when used with respect to any particular person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Affiliated Transaction Committee” shall mean the Affiliated Transaction
Committee of the Board.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Beneficial Owner” (and, with correlative meanings, “Beneficially Own” and
“Beneficial Ownership”) of any interest means a Person who, together with his or
its Affiliates, is or may be deemed a beneficial owner of such interest for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act, or who, together with
his or its Affiliates, has the right to become such a

 

--------------------------------------------------------------------------------


 

beneficial owner of such interest (whether such right is exercisable immediately
or only after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise, conversion or exchange of any warrant,
right or other instrument, or otherwise; PROVIDED that a Person shall not be
deemed the Beneficial Owner of Voting Securities solely as a result of having
been granted a revocable proxy relating to such Voting Securities in connection
with any one special or annual meeting of shareholders of the Company (including
any postponements or adjournments thereof), nor shall the procurement of such a
proxy be deemed to give the proxy holder “control” over any Person as to which
such proxy holder does not otherwise have control.

 

“Board” shall mean the Board of Directors of the Company in office at the
applicable time, as elected in accordance with the By-Laws.

 

“Buy-Back Offer” shall have the meaning set forth in Section 3.3 of this
Agreement.

 

“By-Laws” shall mean the by-laws of the Company, as they may be amended from
time to time.

 

“Charter” shall mean the Certificate of Incorporation of the Company, as it may
be amended from time to time.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning assigned in the recitals of this
Agreement.

 

“Company” shall have the meaning assigned in the preamble.

 

“Director” shall mean any member of the Board of Directors of the Company in
office at the applicable time, as elected in accordance with the provisions of
the By-Laws.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Family” shall mean, with respect to any natural person, (i) any child,
stepchild, parent, stepparent, spouse or sibling, and (ii) any grandchild,
grandparent, uncle, aunt, first cousin, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law who Beneficially
Owns greater than 1% of the Voting Power or who has entered into an agreement or
commitment with said natural person with respect to the Voting Securities, and
shall in each case include adoptive relationships.

 

“Permitted Acquisition” shall mean the acquisition of Voting Securities pursuant
to (1) a transaction (including the grant of any options to purchase Common
Stock granted to any member of the Shareholder Group) approved by the Affiliated
Transaction Committee, or (2) compensation paid or otherwise given by the
Company for Robert C. Pohlad’s services as a director, officer, employee, or in
any other capacity.

 

“Person” shall mean any individual, partnership, joint venture, corporation,
trust, unincorporated organization, government or department or agency of a
government.

 

“Pohlad Companies” shall mean Pohlad Companies, a Minnesota corporation.

 

2

--------------------------------------------------------------------------------


 

“Pohlad Group” shall mean the Pohlad Companies, Robert C. Pohlad, any Affiliate
of Robert C. Pohlad (other than the Company or its subsidiaries), any member of
Robert C. Pohlad’s Family, and any Person with whom Robert C. Pohlad, any
Affiliate of Robert C. Pohlad or any member of Robert C. Pohlad’s Family is part
of a 13D Group.

 

“Repurchase” shall have the meaning set forth in Section 3.3 of this Agreement.

 

“Rights Agreement” shall mean the Shareholder Rights Agreement between
PepsiAmericas, Inc. (f/k/a Whitman Corporation), Pohlad Companies, Dakota
Holdings, LLC, and Robert C. Pohlad, dated as of November 30, 2000, as amended.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shareholder Group” shall mean the Pohlad Group.

 

“13D Group” shall mean any group of Persons acquiring, holding, voting or
disposing of any Voting Security which would be required under Section 13(d) of
the Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the Commission as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act; PROVIDED that a Person shall not be deemed
to be part of a 13D Group with another Person solely as a result of having been
granted a revocable proxy relating to such Person’s Voting Securities in
connection with any one special or annual meeting of shareholders of the Company
(including any postponements or adjournments thereof).

 

“Total Voting Power” shall mean, calculated at a particular point in time, the
aggregate Votes represented by all then outstanding Voting Securities.

 

“Transfer” shall mean any sale, transfer, pledge, encumbrance or other
disposition to any Person, and to “Transfer” shall mean to sell, transfer,
pledge, encumber or otherwise dispose of to any Person.

 

“Votes” shall mean votes entitled to be cast generally in the election of
Directors, assuming the conversion of any securities then convertible into
Common Stock or shares of any other class of capital stock of the Company then
entitled to vote generally in the election of Directors.

 

“Voting Securities” shall mean the Common Stock and shares of any other class of
capital stock of the Company then entitled to vote generally in the election of
Directors and any securities then convertible into Common Stock or shares of any
other class of capital stock of the Company then entitled to vote generally in
the election of Directors.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The
Company represents and warrants to the Shareholders as of the date hereof as
follows:

 

3

--------------------------------------------------------------------------------


 

(a)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware and has
all necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

(b)           This Agreement has been duly and validly authorized by the Company
and all necessary and appropriate action has been taken by the Company to
execute and deliver this Agreement and to perform its obligations hereunder.

 

(c)           This Agreement has been duly executed and delivered by the Company
and assuming due authorization and valid execution and delivery by each of the
Shareholders, this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with its terms.

 

Section 2.2.            REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS.  The
Shareholders represent and warrant to the Company as of the date hereof as
follows:

 

(a)           Pohlad Companies has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Minnesota and has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder.

 

(b)           This Agreement has been duly and validly authorized by Pohlad
Companies and all necessary and appropriate action has been taken by Pohlad
Companies to execute and deliver this Agreement and to perform its obligations
hereunder.

 

(c)           This Agreement has been duly executed and delivered by each of
Pohlad Companies and Robert C. Pohlad and assuming due authorization and valid
execution and delivery by the Company, this Agreement is a valid and binding
obligation on each of Pohlad Companies and Robert C. Pohlad, enforceable against
each in accordance with its terms.

 

ARTICLE III

 

SHAREHOLDER AND COMPANY CONDUCT

 

Section 3.1.            PROHIBITED ACQUISITIONS.  Subject to the provisions of
this Agreement, during the term of this Agreement, the Shareholders agree with
the Company that, without the prior approval of the Affiliated Transaction
Committee, the Shareholders will not, and will cause each member of the
Shareholder Group not to initiate (including by means of publicly proposing or
announcing or otherwise disclosing an intention to propose, solicit, offer, seek
to effect or negotiate) a merger, acquisition or other business combination
transaction relating to the Company (other than a merger, acquisition or
business combination of a third party (not a member of the Shareholder Group)
with the Company) which would not be, if consummated, a Permitted Acquisition.

 

4

--------------------------------------------------------------------------------


 

Section 3.2.            ACQUISITION OF VOTING SECURITIES.  Subject to the
provisions of this Agreement, during the term of this Agreement, the
Shareholders agree with the Company that the Shareholders may not take any of
the following actions (unless such action is a Permitted Acquisition) singly or
as part of a partnership, limited partnership, syndicate or other 13D Group:
directly or indirectly, acquire, propose to acquire, or publicly announce or
otherwise disclose an intention to propose to acquire, or offer or agree to
acquire, by purchase or otherwise, Beneficial Ownership of any additional Voting
Security other than those Voting Securities already Beneficially Owned as of the
date of this Agreement, provided that nothing in this Agreement shall require
the approval of the Affiliated Transaction Committee for the exercise of any
options, warrants, or similar rights in existence as of the date hereof.

 

The Shareholder Group shall not be prohibited by the terms of this Agreement
from taking any action or exercising any right which is not inconsistent with
the terms of this Agreement, including soliciting or obtaining the revocable
proxy of any other shareholder of the Company with respect to the election of
directors or any other matter, seeking the election of new directors, calling
special meetings of shareholders of the Company, making shareholder proposals,
engaging in discussions with the Board or the management of the Company or
otherwise voting its Voting Securities in any manner in which any member of the
Shareholder Group shall determine in its sole discretion. In addition, this
section shall not be deemed to restrict Directors affiliated with the
Shareholders from participating as officers or Board members in the direction of
the Company.

 

Section 3.3.            BUY-BACK OFFER.  During the term of this Agreement, if
the Company purchases shares of Common Stock from the public, whether by tender
offer, open market purchase or otherwise (a “Repurchase”), the Company shall
contemporaneously with the Repurchase offer to purchase from the Shareholder
Group, on the same terms and conditions, including price, as in the Repurchase,
a percentage of those shares of Common Stock Beneficially Owned by the
Shareholder Group equal to the percentage of shares of Common Stock to be
Repurchased from the Beneficial Owners of shares of Common Stock other than the
Shareholder Group (the “Buy-Back Offer”). The Company shall provide notice to
the Shareholders of its intention to engage in a Repurchase and of the mechanism
by which the Repurchase shall occur not less than thirty (30) days in advance of
the date on which the Repurchase is to be consummated, and the Shareholders
shall provide notice to the Company within ten (10) days of receipt of such
notice whether the Shareholder Group intends to accept the Buy-Back Offer.

 

Section 3.4.            CHARTER AND BY-LAWS.  During the term of this Agreement
the Company shall not, and the Shareholder Group shall not, and shall not
facilitate any effort to, amend, alter or repeal, or propose the amendment,
alteration or repeal of, any provision of the Charter or the By-Laws in any
manner which is inconsistent with the terms of this Agreement. If at any time
during the term of this Agreement the provisions of this Agreement shall
conflict with the provisions of the Charter or the By-Laws, the parties shall
use all reasonable efforts, consistent with their fiduciary responsibilities, to
cause the provisions of the Charter and the By-Laws to be brought into
conformity with the provisions of this Agreement.

 

Section 3.5.            RIGHTS AGREEMENT.  During the term of this Agreement,
the Company hereby agrees not to (i) amend any provision of the Rights Agreement
in any manner which is inconsistent with the terms of this Agreement and which
adversely affects the rights of

 

5

--------------------------------------------------------------------------------


 

the Shareholder Group under the terms of this Agreement or (ii) adopt any new
rights agreement which is inconsistent with the terms of this Agreement and
which adversely affects the rights of the Shareholder Group under the terms of
this Agreement.

 

Section 3.6.            NO AGREEMENTS.  During the term of this Agreement no
member of the Shareholder Group shall, directly or indirectly, enter into any
agreement or other understanding with any member of the PepsiCo Group with
respect to the holding, voting, acquisition or disposition of Voting Securities.

 

Section 3.7.            SPECIAL MEETINGS REQUESTED BY THE SHAREHOLDER;
NOMINATIONS.  In the event that during the term of this Agreement the
Shareholder Group requests a special meeting of the stockholders of the Company
in accordance with the By-Laws, or the Shareholder Group nominates an
alternative slate of directors to the slate proposed by the Board at any annual
meeting of stockholders of the Company in accordance with the By-Laws, the
Company hereby agrees that the Company shall not, without the Shareholders’
consent, from the date of receipt of such request for a special meeting or the
date of receipt of such nomination, as the case may be, until the adjournment of
the requested special meeting or the annual meeting, as the case may be,
(i) take any action effecting a material change in its capital structure,
(ii) declare or pay a dividend (other than any regular quarterly dividend),
(iii) materially increase the compensation of any executive officer or (iv) take
any material action not in the ordinary course of business; PROVIDED that this
section shall not restrict the ability of the Company to comply with commitments
entered into prior to the date of such request.

 

Section 3.8.            OPTIONS.  The Company shall not grant to any member of
the Shareholder Group any options to purchase Common Stock (other than as a
Permitted Acquisition) unless such grant is approved by the Affiliated
Transaction Committee (or, if such Committee shall not be in existence, by a
committee of the Board composed entirely of Independent Directors).

 

ARTICLE IV

 

EFFECTIVENESS AND TERMINATION

 

Section 4.1.            EFFECTIVENESS.  This Agreement shall take effect
immediately upon its execution and shall remain in effect until it is terminated
pursuant to Section 4.2 hereof.

 

Section 4.2.            TERMINATION.  This Agreement shall terminate upon
written agreement of the Company (which shall require the approval of the
Affiliated Transaction Committee (or, if such Committee shall not be in
existence, by a committee of the Board composed entirely of Independent
Directors)) and the Shareholders at any time to terminate this Agreement, which
termination shall occur at a time to be fixed in such mutual agreement.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1.            INJUNCTIVE RELIEF.  Each party hereto acknowledges that
it would be impossible to determine the amount of damages that would result from
any breach of any of the

 

6

--------------------------------------------------------------------------------


 

provisions of this Agreement and that the remedy at law for any breach, or
threatened breach, of any of such provisions would likely be inadequate and,
accordingly, agrees that each other party shall, in addition to any other rights
or remedies which it may have, be entitled to seek such equitable and injunctive
relief as may be available from any court of competent jurisdiction to compel
specific performance of, or restrain any party from violating, any of such
provisions. In connection with any action or proceeding for injunctive relief,
each party hereto hereby waives the claim or defense that a remedy at law alone
is adequate and agrees, to the maximum extent permitted by law, to have each
provision of this Agreement specifically enforced against him or it, without the
necessity of posting bond or other security against him or it, and consents to
the entry of injunctive relief against him or it enjoining or restraining any
breach or threatened breach of such provisions of this Agreement.

 

Section 5.2.            SUCCESSORS AND ASSIGNS.  This Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the Company and
by the Shareholders and their respective successors and permitted assigns, and
no such term or provision is for the benefit of, or intended to create any
obligations to, any other Person.

 

Section 5.3.            AMENDMENTS, WAIVER.

 

(a)           This Agreement may be amended only by an agreement in writing
executed by the parties hereto. Any approval of an amendment of this Agreement
upon the part of the Company shall require the approval of the Affiliated
Transaction Committee (or, if such Committee shall not be in existence, by a
committee of the Board composed entirely of Independent Directors) at a duly
convened meeting thereof.

 

(b)           Either party may waive in whole or in part any benefit or right
provided to it under this Agreement, such waiver being effective only if
contained in a writing executed by the waiving party. No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon breach
thereof shall constitute a waiver of any such breach or of any other covenant,
duty, agreement or condition, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter. Any waiver of any benefit or right provided to the
Company under this Agreement shall require the approval of a majority of the
Board and approval of the Affiliated Transaction Committee (or, if such
Committee shall not be in existence, by a committee of the Board composed
entirely of Independent Directors) at a duly convened meeting thereof.

 

Section 5.4.            NOTICES.  Except as otherwise provided in this
Agreement, all notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, when delivered personally or by courier,
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested), or when received by facsimile
transmission if promptly confirmed by one of the foregoing means, as follows:

 

7

--------------------------------------------------------------------------------


 

If to the Shareholders:

 

Pohlad Companies

Suite 3800

60 South Sixth Street

Minneapolis, MN 55402

Attention: Robert C. Pohlad

Fax: (612) 661-3825

 

If to the Company:

 

PepsiAmericas, Inc.

4000 Dain Rauscher Plaza

60 South Sixth Street

Minneapolis, MN 55402

Attention: Chief Executive Officer

Fax: (612) 661-3825

 

or to such other address or facsimile number as either party may, from time to
time, designate in a written notice given in a like manner.

 

Section 5.5.            APPLICABLE LAW.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to principles of conflicts of law.

 

Section 5.6.            HEADINGS.  The descriptive headings of the several
sections in this Agreement are for convenience only and do not constitute a part
of this Agreement and shall not be deemed to limit or affect in any way the
meaning or interpretation of this Agreement.

 

Section 5.7.            INTEGRATION.  This Agreement and the other writings
referred to herein or delivered pursuant hereto which form a part hereof contain
the entire understanding of the parties with respect to its subject matter. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
its subject matter other than those expressly set forth or referred to herein.

 

Section 5.8.            SEVERABILITY.  If any term or provision of this
Agreement or any application thereof shall be declared or held invalid, illegal
or unenforceable, in whole or in part, whether generally or in any particular
jurisdiction, such provision shall be deemed amended to the extent, but only to
the extent, necessary to cure such invalidity, illegality or unenforceability,
and the validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 5.9.            CONSENT TO JURISDICTION.  In connection with any suit,
claim, action or proceeding arising out of this Agreement, the Shareholders and
the Company each hereby consent to the in personam jurisdiction of the United
States federal courts and state courts located in the State of Delaware; the
Shareholders and the Company each agree that service in the manner set forth in
Section 5.4 hereof shall be valid and sufficient for all purposes; and the

 

8

--------------------------------------------------------------------------------


 

Shareholders and the Company each agree to, and irrevocably waive any objection
based on forum non conveniens or venue not to appear in any United States
federal court or state court located in the State of Delaware.

 

Section 5.10.          COUNTERPARTS.  This Agreement may be executed by the
parties hereto in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED SHAREHOLDER AGREEMENT]

 

IN WITNESS WHEREOF, the Company and the Shareholders have caused this Agreement
to be duly executed by their respective authorized officers as of the date set
forth at the head of this Agreement.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Alexander H. Ware

 

 

 

  Name: Alexander H. Ware

 

 

  Title: Executive Vice President and
 Chief Financial Officer

 

 

 

 

 

POHLAD COMPANIES

 

 

 

 

 

By:

/s/ Robert C. Pohlad

 

 

 

  Name: Robert C. Pohlad

 

 

  Title: President

 

 

 

 

 

/s/ Robert C. Pohlad

 

 

Robert C. Pohlad

 

--------------------------------------------------------------------------------